Citation Nr: 1120003	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability to include degenerative disc disease of the lumbar and cervical spine.

2.  Entitlement to service connection for diabetes mellitus with peripheral neuropathy.

3.  Whether the Veteran is competent to handle disbursement of funds. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in May 2008, but was remanded for additional development.  The development has been completed, and the appeal has been returned to the Board for further consideration.  

Other issues remanded in May 2008 included entitlement to service connection for post-traumatic stress disorder (PTSD) and entitlement to service connection for gynecological disorders.  Service connection has since been granted for each of these disabilities.  This is considered a complete grant of the benefit sought on appeal, and these issues are no longer before the Board. 

A Travel Board hearing was held before the undersigned Veterans Law Judge in January 2008.  A copy of the transcript of that hearing is of record.  

The issue of whether the Veteran is competent to handle disbursement of funds is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Medical opinion states that the back complaints for which the Veteran was treated during service were acute and transitory, and resolved without residual disability.

2.  A continuing back disability was not diagnosed until many years after discharge from service, and this was after sustaining additional injury. 

3.  There is no evidence of diabetes mellitus during service or within the one year presumptive period after discharge from service, and it was initially diagnosed approximately five years after discharge. 


CONCLUSIONS OF LAW

1.  A chronic back disability to include degenerative disc disease of the lumbar and cervical spine was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R.  § 3.303 (2010). 

2.  Diabetes mellitus with peripheral neuropathy was not incurred in or aggravated by active service, nor may it be presumed to have been incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in December 2001 that contained the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of her claims.  In addition, she was provided with an additional notification letter in July 2004.  A March 2006 letter provided notification regarding the assignment of disability evaluations and effective dates.  Finally, a May 2008 letter was sent to the Veteran that contains all notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  

Although portions of  notification including the assignment of disability ratings and effective dates was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as her claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have also been obtained.  As directed by the May 2008 remand, she was specifically asked to either provide or identify the employer and treatment source she claims first diagnosed diabetes in 1990, but she did not respond to this request.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  She was afforded a VA examination of the spine, and a relevant opinion has been obtained from the examiner after a review of the claims folder.  An examination for diabetes mellitus is not required, as the record does not indicate that it may be associated with active service and there is sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that she has developed disabilities as a result of active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis or diabetes mellitus becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis or diabetes during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Back Disability

The Veteran contends that she has developed a back disability as a result of active service.  She notes that she was treated on several occasions during service for back pain.  The Veteran argues that her chronic back disability developed as a result of heavy lifting and marching with backpacks during service.  

The service treatment records show that the Veteran was seen for upper back pain in July 1985.  An examination was positive for tenderness of both the upper and lower back.  There was no known injury to the area.  The range of motion was normal.  The assessment was back strain.  

Service treatment records from November 1985 indicate that the Veteran had fallen on her back about six hours ago.  She had pain from the right to the left side.  The pain had been increasing since impact.  Other records from November 1985 show that the Veteran fell on her back the previous day.  She was experiencing stiffness and aching at the time of the examination.  The assessment was a muscular contusion/sprain.  

In December 1985, the Veteran complained of upper back pain with a stiff neck on the left side for one week.  It was noted that low back and neck pain had been better until some recent physical activity.  She reported pain from the scapular area to the low back.  The assessment was low back strain, aggravated.  

January 1986 records state that the Veteran had a history of an injury to her back after falling on some ice.  

March 1986 records indicate that the Veteran was seen for right sided low back pain for the second day.  There was no radiation or trauma.  There was tenderness of the right latissimus dorsi muscle.  Additional March 1986 records show that the Veteran was seen for a follow up of her low back pain four days later.  The assessment was resolving myostrain.  

The Veteran was seen for low back pain located in the middle of the back in July 1986.  She had a full range of motion but was tender to the spinous process.  The assessment was musculoskeletal sprain, lumbar spine. 

The Veteran was provided a medical examination in May 1990 in preparation for her discharge from service.  The spine was found to be normal.  

Private emergency room records from February 1995 show that the Veteran reported that she had been injured on January 31, 1995.  An X-ray study of the cervical spine showed minimal posterior osseous ridging at C4 to C5 and C5 to C6.  There were no fractures or acute osseous pathology.  The lumbar spine was normal.  

The initial post service evidence of a back disability is found in private records dating from 1995.  An Initial Medical Report for the Texas Workers Compensation Commission shows that the Veteran reported sustaining an injury in January 1995 when a hose broke free, struck her in the chest, and pushed her into some tanks, injuring her neck, shoulder, and back.  Her past medical history was reported to be unremarkable, and there was no history of any previous serious injury.  The assessments were acute cervical myofascial strain and acute lumbar myofascial strain. 

A private doctor diagnosed cervical lumbar sprain strain in June 1995. 

The Veteran underwent a private examination in August 1995.  She reported being in excellent health until her work accident on January 31, 1995, when a runaway high pressure air hose struck her in her chest and threw her on her back onto a large tank.  She had no previous history of serious injury.  After examination, the impressions included history of trauma to the chest and back; chronic chest and back pain; fibromyalgia syndrome; sprain of the structures supporting the cervicothoracolumbosacral spine; and sprain of the paraspinous musculature and fascia throughout the spinal area and into the shoulders.  

An August 1995 magnetic resonance imaging (MRI) study shows that the Veteran had posterocentral protrusion at L4 to L5, and mild narrowing of the L4 to L5 intervertebral disc space.  The cervical spine had reversal of the cervical lordosis, mild narrowing at C5 to C6, and slight posterior annular bulging of the C5 to C6 disc.  

VA treatment records dated February 2001 show that the Veteran was seen for multiple body pain, including lower back pain.  April 2001 records state that the Veteran began to experience back pain after stepping off a high ramp from a bus.  

A November 2001 VA MRI showed mild degenerative disc disease at L4 to L5.  There was also a marked hypertrophic facet atropathy at L4 to L5 and L5 to S1.  

VA treatment records dated February 2004 show that the Veteran states she has had low back pain since the 1980s after lifting heavy objects and backpacks during service.  After examination, the assessment noted that the pain was likely mechanical/myofascial but the Veteran also had a history of degenerative disc disease protrusion and hypertrophic facets. 

At the January 2008 hearing, the Veteran repeated her assertion that her back disability was the result of marching and carrying heavy bags during service.  See Transcript. 

The Veteran was afforded a VA examination of her spine in November 2008.  The examiner reviewed the claims folder in conjunction with the examination, and the history of the Veteran's previous treatment dating from 1985 was described.  The Veteran reported that she injured her back in 1985 during physical fitness training.  She was evaluated and placed on profile.  She did not recall whether she was ever treated for another neck condition after this incident.  After discharge she states that she was treated for a neck condition in Texas in 1992 and at the VA in 1996.  The Veteran was also noted to have been involved in a motor vehicle accident in July 2008 that aggravated her disabilities.  At the conclusion of the examination, the diagnoses were mild degenerative disc disease at C5 to C6, and lumbar strain.  The examiner opined that the Veteran's current mild degenerative disc disease of the cervical spine and lumbar sprain were not caused by or a result of any incident of service.  The rationale was that the service treatment records diagnosed the Veteran as having lumbar sprain or strain.  By definition, a sprain was an acute muscular injury which virtually always resolved of its own accord.  The Veteran's spine had been normal on examination, which was consistent with the prior diagnosis of strain.  She had injured her back at work in 1995, and reinjured it in 2008, in a motor vehicle accident.  

The Board finds that entitlement to service connection for a back disability is not warranted.  The evidence demonstrates that the complaints for which the Veteran was treated during service represented acute injuries that resolved without a residual disability.  She then sustained a work related injury to her back in 1995.  

The evidence clearly shows that the Veteran was treated for a back disability during service, and that she has a current disability involving both the cervical and lumbar segments of the spine.  However, the evidence does not establish a relationship between the events in service and the current disabilities.  

As noted by the November 2008 VA examiner, the diagnosis of strain and sprain for which the Veteran were treated in service were acute injuries.  There was no evidence or treatment of a back disability between the last visit in 1986 and the 1990 discharge examination.  The Veteran's spine was normal at that time.  The November 2008 examiner is the only competent medical opinion to address a nexus between the injuries in service and the current disabilities, and he found that there is no relationship.  

The post service medical records are then negative for back complaints until the Veteran's work related injury in 1995.  It is important to note that the contemporaneous medical records used by the Veteran to obtain worker's compensation deny a history of any previous disability or injury.  To the extent that the Veteran may now assert that she has had back pain since service, her credibility is undermined by the 1995 records.  It follows that there is no basis for a finding of continuity of symptomatology between service and the current disabilities.  Moreover, disc pathology was first noted by studies at this time.  No earlier physical findings were noted to have suggested disc pathology.

Therefore, as a nexus between the Veteran's current back disabilities and active service has not been established by either competent medical opinion or continuity of symptomatology, entitlement to service connection is also not established.  


Diabetes

The Veteran contends that she was diagnosed as having diabetes shortly after leaving service in 1990 on a physical examination given to her by an employer.  

The Veteran's service treatment records are negative for evidence or a diagnosis of diabetes.  The May 1990 discharge examination was normal, and a urinalysis is negative for the presence of sugar.  

The February 1995 private emergency room records specifically state that the Veteran was negative for a history of any chronic illnesses, to include diabetes mellitus.  

VA treatment records dating from 2001 show that the Veteran has been receiving ongoing treatment for diabetes.  With one exception, these records consistently state that the Veteran had first been diagnosed with diabetes mellitus in or around 1995.  The exception is a history obtained at a February 2001 admission to the domiciliary that says the Veteran was diagnosed with diabetes in 1990.  The remaining VA treatment records date through 2009 and show that she continues to be treated for diabetes with peripheral neuropathy, but there is no medical opinion that relates this disability to service. 

The Veteran testified at the January 2008 hearing that she had been diagnosed as having diabetes right after she left the military in 1990.  This had been discovered at a physical performed by an employer.  See Transcript. 

The Board finds that entitlement to service connection for diabetes mellitus with peripheral neuropathy is not merited.  

The service treatment records are negative for evidence or diagnosis of diabetes.  Diabetes was not found on the discharge examination, which included a urinalysis. 

The post service medical records do not confirm a diagnosis of this disability until several years after discharge.  The only medical record that places the onset of the Veteran's diabetes to within one year of separation is the February 2001 medical history obtained upon her admission to the domiciliary.  In contrast, the Veteran denied a history of chronic illness to include diabetes mellitus during her 1995 treatment for her back injury.  This is considered highly credible as she was seeking medical treatment not compensation at this time.  Furthermore, the remaining VA treatment records note dozens of times that the Veteran's diabetes was diagnosed around 1995.  

The Board notes that the February 2001 medical history that dates the diagnosis of diabetes in 1990 was obtained directly from the Veteran.  When compared to the contemporaneous records which include medical histories also obtained from her at that time, the February 2001 history is not credible.  There is no competent medical opinion that relates the Veteran's diabetes to active service, and continuity of symptomatology between service and the present has not been demonstrated.  Entitlement to service connection for diabetes is not established. 


ORDER

Entitlement to service connection for a back disability to include degenerative disc disease of the lumbar and cervical spine is denied. 

Entitlement to service connection for diabetes mellitus with peripheral neuropathy is denied. 


REMAND

The record shows that a March 2011 rating decision found that the Veteran was not competent to handle the disbursement of VA funds.  

The Veteran submitted a statement which should be interpreted as a Notice of Disagreement in March 2011.  However, the Veteran has not yet been provided a Statement of the Case for this issue.  In addition, she has not been notified of the necessity of submitting a Substantive Appeal for this issue.  Therefore, this issue must be remanded to the RO for the issuance of a Statement of the Case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and her representative a Statement of the Case for the issue of whether she is competent to handle the disbursement of funds.  She should also be notified of the necessity of submitting a Substantive Appeal if she wishes this matter to return to the Board.  If, and only if, a Substantive Appeal is submitted, this matter should be returned to the Board for appellate adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


